

Exhibit 10.1

 
September 6, 2006




Gary W. Boyd
6601 Castle Pines Dr.
Plano, Texas 75093




Re: Agreement to provide transition and other necessary advisory services




Dear Mr. Boyd:


This letter sets forth our understanding of your agreement to provide services
to Ascendant Solutions, Inc. and its subsidiaries (the “Company”) in the
transition from your role as CFO of the Company to your new position with the
Company’s affiliate, CLB Partners, Ltd. You have agreed to the following:



1.  
Provide transfer of all files, work materials, computer programs and other
information necessary for the Company’s new CFO to adequately perform his job
functions.

2.  
Be available to answer questions and as necessary, provide onsite or detailed
explanations to the new CFO for any required tasks that he may perform.

3.  
Assist with the preparation and/or review of SEC filings including but not
limited to conversion to HTML and transmission to the SEC of all filings.

4.  
Assist with transition of quarterly reviews by the Company’s auditors and the
year end audit process to the new CFO.

5.  
As needed, fulfill any other requests in the transition of your position to the
new CFO.

6.  
Be available to answer any questions I might have.



In exchange for your services outlined above, the Company’s Board of Directors
has elected to vest 43,334 shares (See table below) of previously unvested
restricted stock held by you.


Original Grant Date
No. of Shares
Original Vest Date
October 18, 2004
16,667
October 18, 2006
May 24, 2006
3,334
May 24, 2007
October 18, 2004
16,667
October 18, 2007
May 24, 2006
3,334
May 24, 2008
May 24, 2006
3,333
May 24, 2009
     



If you are in agreement with the foregoing, please sign and date in the space
below.




Sincerely,


/s/ David E. Bowe
 
David E. Bowe
President & CEO
 


ACCEPTED & AGREED:
           /s/ Gary W. Boyd    9-6-06
Gary W. Boyd
 
Date
     

 
 
 -5-

--------------------------------------------------------------------------------